3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (CN108879065, made of record in IDS dated 04 February 2022), hereinafter known as Pan.
Regarding claim 1, Pan discloses (Figs. 1-5) a first section (area between bottom platform 2 and top platform 2); a first array antenna (antennas mounted to 3 in the first section) mounted in the first section to receive a signal in a predetermined frequency band; a second section (area above top platform 2) movably coupled with the first section (see Fig. 2, 22 are telescopic); and a second array antenna (antennas mounted to 3 in the second section) mounted in the second section to receive a signal in a predetermined frequency band, wherein the movably coupling of the second section and the first section is along a common centerline of the first section and the second section (see Figs. 1-2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Kawahara (U.S. Patent Application No. 20150214599), hereinafter known as Kawahara.
Regarding claim 2, Pan teaches the limitations of claim 1, but does not teach further details of the first and second sections.
Kawahara teaches (Figs. 1-7) a first section (2); a first array antenna (5) mounted in the first section to receive a signal in a predetermined frequency band ([0021]); a second section (7) movably coupled with the first section (see Figs. 1 and 4); and a second array antenna (10) mounted in the second section to receive a signal in a predetermined frequency band ([0021]),
wherein the first section moves to a distance (see Fig. 1) where a signal received by the first array antenna and a signal received by the second array antenna do not interfere with each other such that the first array antenna and the second array antenna are spaced ([0007]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the operation of Kawahara in the antenna apparatus of Pan since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Reducing interference between separate arrays is within the knowledge of a skilled artisan.
Regarding claim 3, Kawahara further teaches (Figs. 1-7) wherein the second array antenna and the first array antenna receive signals in different frequency bands from each other ([0021]).
Regarding claim 4, Kawahara further teaches the limitations of claim 1, and further teaches (Figs. 1-7) wherein the first section moves to a location to allow the first array antenna and the second array antenna to be arranged to be spatially distributed to increase an interval between the first array antenna and the second array antenna (see Figs. 1 and 4), but does not teach further details regarding the frequency bands.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same frequency band, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Using the same frequency band for the two antenna arrays provides spatial diversity, a well-known method for MIMO diversity schemes.
Regarding claim 5, Kawahara further teaches the limitations of claim 1, and Kawahara further teaches (Figs. 1-7) a third section (section on which 12 is mounted), and a third array antenna (12) mounted in the third section to receive a signal in a predetermined frequency band ([0021]), but does not teach further details regarding the third section.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the third section movably coupled, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Making the third section movably coupled would increase the flexibility of the antenna array.
Regarding claim 6, Kawahara further teaches (Figs. 1-7) wherein the second section moves such that an interval between the second array antenna and the third array antenna is spaced, after the first section moves to a predetermined distance (the Examiner has reason to believe that “wherein the second section moves such that an interval between the second array antenna and the third array antenna is spaced, after the first section moves to a predetermined distance”; therefore, this limitation, which refers entirely to a property or function of the explicitly recited structure of claim 6, which structure, as described herein, reads on the antenna apparatus of Kawahara as modified, is presumed inherent to the antenna apparatus of Kawahara as modified, as permitted by the legal principles outlined in MPEP 2112.01(I); for further information see also In Re Schreiber, 44 USPQ2d 1429 (CAFC 1997), which states that: "A patent applicant is free to recite features of an apparatus either structurally or functionally. . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk . . . As our predecessor court stated in Swinehart, 439 F.2d at 213, 169 USPQ at 228: where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Ashworth et al. (U.S. Patent Application No. 20200021354), hereinafter known as Ashworth
Regarding claim 7, Pan teaches (Figs. 1-5) a first section (area between bottom platform 2 and top platform 2); a first array antenna (antennas mounted to 3 in the first section) mounted in the first section to receive a signal in a predetermined frequency band; a second array antenna (antennas mounted to 3 in the second section) to receive a signal in a predetermined frequency band; a second section (area above top platform 2) the second section internally coupled with the first section (see Fig. 1) and externally coupled with the second array antenna (see Fig. 1); an actuator (22) to move the first section (see Fig. 2);, wherein the moving of the first section is along a common centerline of the first section and the second section (see Fig. 1). 
Pan does not teach a movable apparatus.
Ashworth teaches (Figs. 1-4) a multi-bay antenna apparatus (200) coupled with a movable apparatus (see Fig. 2A), the multi- bay antenna apparatus comprising: a first array antenna (204); a second antenna (202) and a sensor to measure whether the movable apparatus is moved and a moving speed of the movable apparatus ([0055]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to mount the antenna apparatus of Kawahara on the movable apparatus of Ashworth because it ([0020]) “provide[s] coverage within the vehicle as well as the outside of the vehicle to a configured or predetermined range away from the vehicle.”
Regarding claim 8, Pan as modified teaches (Figs. 1-7) wherein the actuator moves the first section such that an interval between the first array antenna and the second array antenna is minimized, when it is measured by the sensor that the movable apparatus is moving at a predetermined speed or more (the Examiner has reason to believe that “wherein the actuator moves the first section such that an interval between the first array antenna and the second array antenna is minimized, when it is measured by the sensor that the movable apparatus is moving at a predetermined speed or more”; therefore, this limitation, which refers entirely to a property or function of the explicitly recited structure of claim 8, which structure, as described herein, reads on the antenna apparatus of Kawahara as modified, is presumed inherent to the antenna apparatus of Pan as modified, as permitted by the legal principles outlined in MPEP 2112.01(I); for further information see also In Re Schreiber, 44 USPQ2d 1429 (CAFC 1997), which states that: "A patent applicant is free to recite features of an apparatus either structurally or functionally. . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk . . . As our predecessor court stated in Swinehart, 439 F.2d at 213, 169 USPQ at 228: where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").
Regarding claim 9, Pan as modified teaches (Figs. 1-7) wherein the actuator moves the first section to a distance where a signal received by the first array antenna and a signal received by the second array antenna do not interfere with each other such that the first array antenna and the second array antenna are spaced, when it is measured by the sensor that the movable apparatus is moving at less than a predetermined speed (wherein the actuator moves the first section to a distance where a signal received by the first array antenna and a signal received by the second array antenna do not interfere with each other such that the first array antenna and the second array antenna are spaced, when it is measured by the sensor that the movable apparatus is moving at less than a predetermined speed”; therefore, this limitation, which refers entirely to a property or function of the explicitly recited structure of claim 9, which structure, as described herein, reads on the antenna apparatus of Pan as modified, is presumed inherent to the antenna apparatus of Kawahara as modified, as permitted by the legal principles outlined in MPEP 2112.01(I); for further information see also In Re Schreiber, 44 USPQ2d 1429 (CAFC 1997), which states that: "A patent applicant is free to recite features of an apparatus either structurally or functionally. . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk . . . As our predecessor court stated in Swinehart, 439 F.2d at 213, 169 USPQ at 228: where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896